UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4085



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JERMAL DANIELS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00103)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin A. Tate, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
Charlotte, North Carolina, for Appellant. Karen S. Marston, Kevin
Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermal Daniels seeks to appeal the district court’s order

denying his motion for release from solitary confinement.                Daniels

has been found guilty in his criminal proceedings but is awaiting

sentencing.     We may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders. 28 U.S.C. § 1292 (2000); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).         In criminal proceedings sentencing is

the   final    decision    before     which    litigation   has    not   ended.

Berman v. United States, 302 U.S. 211, 212 (1937).           In the criminal

context,      exceptions   to   the    final    judgment    rule   are    rare.

Flanagan v. United States, 465 U.S. 259, 265, 270 (1984).                   The

order Daniels seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.               Accordingly, we

dismiss the appeal for lack of jurisdiction.*

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED


      *
      Moreover, Daniels relief, if any, would be in the form of a
civil action.   See Sandin v. Conner, 515 U.S. 472, 484 (1995)
(finding segregation did not violate prisoner’s civil rights).
Extended stays on administrative segregation, however, do not
ordinarily implicate a protected liberty interest.    Beverati v.
Smith, 120 F.3d 500, 502 (4th Cir. 1997) (regarding six month
stay).

                                      - 2 -